Citation Nr: 1540069	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-08 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active military service in the United States Army from February 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This decision, in pertinent part, denied entitlement to a rating in excess of 10 percent for bilateral lower extremity peripheral neuropathy.  In June 2009, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  In March 2011, the RO issued a statement of the case (SOC) continuing the denials.  That same month, the Veteran perfected his appeal as to these issues.  In November 2012, the RO issued a supplemental statement of the case (SSOC) continuing the denials.  

In August 2014 the Veteran testified at a hearing before the undersigned at the RO in Oakland, California.  A transcript of the hearing is associated with the claims file.  

In the October 2014 decision, the Board granted the Veteran's claim for a higher rating for his service-connected peripheral neuropathy of the lower extremities, and increased the disability rating for both service-connected disorders to 40 percent for the entire duration of the appeal.  The Board also granted the petition to reopen the Veteran's claim for service connection for hypertension.  

In the December 2014 rating decision, the RO effectuated the October 2014 Board decision, and increased the disability ratings for peripheral neuropathy of the right and left lower extremities to 40 percent each, effective March 30, 2005 (the date of claim.)  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's October 2014 decision that denied a rating in excess of 40 percent for the bilateral lower extremity peripheral neuropathy, to include its finding that the issue of entitlement to a TDIU was not raised.  In the April 2015 Order, the Court vacated that portion of the October 2014 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  

At the beginning of the appeal, the Veteran was represented by Disabled American Veterans.  In an April 2015 VA Form 21-22a, however, the Veteran appointed Robert V. Chisholm as his attorney, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

Before the claims file was transferred to the Board, additional VA medical records dated from 2005 to 2015 (some of which were duplicative of evidence already associated with the claims file) were associated with the paperless claims file.  In addition, along with correspondence dated in July 2015, the Veteran's attorney submitted a copy of the Veteran's Social Security statement, a June 2015 Affidavit issued by the Veteran, and a June 2015 Vocational Assessment report issued by Vocational Specialist and dated in June 2015.  A majority of these records, are not duplicative of previously submitted evidence, and are relevant to the issues on appeal.  Although the Veteran's claim has not been readjudicated by the Agency of Original Jurisdiction (AOJ) since these records were associated with the claims file, in correspondence dated in July 2015, the Veteran's attorney waived RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU is part and parcel of an increased rating when such a claim is raised by a veteran or is otherwise reasonably raised by the record.  The issue of unemployability was raised during the August 2013 hearing, and way of the June 2015 affidavit, and the June 2015 Vocational Assessment report.  Specifically, the Veteran contended that he was no long able to maintain his employment, and complete his job responsibilities effectively as a result of his service-connected disabilities.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's peripheral neuropathy of the right lower extremity has resulted in a disability analogous to no more than moderately severe incomplete paralysis of a peripheral nerve.  There has been no evidence of marked muscular atrophy or complete paralysis.  

2.  Throughout the rating period on appeal, the Veteran's peripheral neuropathy of the left lower extremity has resulted in a disability analogous to no more than moderately severe incomplete paralysis of a peripheral nerve.  There has been no evidence of marked muscular atrophy or complete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a , Diagnostic Code 8520 (2014).  

2.  The criteria for a rating in excess of 40 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a , Diagnostic Code 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In the June 2008 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  In addition, the RO advised the Veteran of the additional notification requirements imposed by the Court in Dingess/Hartmen v. Nicholson, 19 Vet. App. 473 (2006).  In particular, the June 2008 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorders.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action with respect to the issues decided herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  His service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service and the issues at hand are in the claims file and were reviewed by both the RO and the Board in connection with the claims adjudicated herein.  In the Joint Motion, the parties noted that the Board did not obtain and review a complete copy of the Veteran's VA treatment records.  Although the RO in the November 2012 Supplemental Statement of the Case (SSOC) indicated that the Veteran's outpatient records issued at the Central California VA Health Care, and dated from March 2005 to September 2012, had been reviewed prior to readjudicating the appeal, a complete copy of these records was not associated with the claims file when it was reviewed by the Board.  Specifically, it was noted that the only VA treatment records associated with the file were dated in March 2005 and from July 2009 to September 2010.  As such, the Court remanded the claim to the Board to retrieve any missing, and potentially outstanding, records; however, before the claim was transferred to the Board, the Veteran's VA treatment records dated from March 2005 to August 2014, and issued at the Merced Community-based outpatient clinic (CBOC), were associated with the paperless claims file in February 2015.  In July 2015, the Veteran's attorney submitted copies of VA treatment records dated from March 2005 to May 2015 along with a waiver of AOJ consideration.  As such, the Board finds that VA's duty to further assist the Veteran in locating additional VA and non-VA treatment records has been satisfied.  

Additionally, the Veteran has also been afforded VA medical examinations for his service-connected peripheral neuropathy of the lower extremities in July 2005, August 2008 and September 2012.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected bilateral peripheral neuropathy of the lower extremities since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.21(a), 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Assignment of separate ratings, however, for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran is currently service connected for peripheral neuropathy of the right and left lower extremities and assigned 40 percent disability ratings for each extremity under the provisions of Diagnostic Code 8520 of VA's Rating Schedule.  38 C.F.R. § 4.124a.  Diagnostic Code 8520 pertains to the sciatic nerve.  

Under this regulation, a 40 percent rating is for moderately severe incomplete paralysis; a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is for complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The words "mild," "moderate," "moderately severe," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

During a March 2005 VA treatment visit, the Veteran reported numbness in the left lower extremity since his shrapnel wound in service.  Neurological evaluation of the Veteran reflected no evidence of weakness in the lower extremities.  

The Veteran was afforded a VA neurological examination in June 2005, during which time he provided his medical history, and reported to have received shrapnel wounds at the back of his lower extremities in service after getting involved in a booby trap.  According to the Veteran, he was admitted to a hospital in Vietnam for a period of six weeks, then in Japan for a period of three weeks, and then in California for a period of three months.  He underwent an operation on the left leg followed by physical therapy and rehabilitation.  With regard to his present symptom, the Veteran described a tingling sensation and numbness in both legs that was worse in the left leg.  He also reported to experience pain in both legs and a hot sensation in the left hip region.  Upon conducting a neurological evaluation of the Veteran's lower extremities, the examiner noted that he had normal strength in the lower extremities, and observed no atrophy, fasciculations, involuntary movements, tremors, or incoordination in the lower extremities.  With regard to his reflexes, the Veteran's knee jerks were reduced to 1+ bilaterally, and his ankle jerks were absent bilaterally and symmetrically.  It was noted that his plantar reflexes are "flexor."  The examiner further noted that the Veteran's sensation to pinprick was reduced in stocking distribution up to the middle of the legs bilaterally and symmetrically.  Nerve conduction studies were performed in both lower extremities, the results of which showed that "[n]erve conduction velocities were reduced in both posterior tibial nerves with the numbers between 33 to 39 m/sec with normal distal latencies but reduced amplitude of 3 mV in all four nerves suggesting a condition of polyneuropathy."  Based on the examination findings and the diagnostic test results, the Veteran was diagnosed with having diabetic peripheral neuropathy affecting the nerves in both lower extremities.  

The Veteran underwent a diabetic foot examination in September 2006, the findings of which showed the feet to be normal to inspection, and the dorsalis pedis (DP) and posterior tibial (PT) artery to be palpable.  Results from a subsequent diabetic foot examination in August 2007 were also absent any abnormalities.  In January 2008, the Veteran presented at the VA medical center for a six month follow-up visit, during which time he complained of a recent increase in his leg cramps.  

In August 2008, the Veteran underwent another VA examination in connection to his peripheral neuropathy.  At that time, the Veteran reported pain in his toes and the soles of his feet, which extended to the legs with a burning sensation.  He also reported pain over the left hip region after sitting too long in one position, as well as right calf pain.  He further indicated that he often experienced cramps and numbness when walking, which forced him to stop and sit down.  He experienced the same symptoms if he stood for longer than one half-hour.  He also is occasionally awakened with leg pain.  With regard to treatment, the Veteran reported taking Gabapentin, which has helped with some of his symptoms.  

Physical examination revealed normal muscle strength and coordination in both of his lower extremities.  There was no muscle atrophy present, and no fasciculations, involuntary movements, or tremors were observed.  Knee jerks were reduced to 1+, and ankle jerks were absent bilaterally and symmetrically.  Plantar reflexes were flexor.  Pinprick sensation was reduced in stock distribution to the middle of the legs bilaterally and symmetrically.  The Veteran's gait was described as normal.  The Veteran's diagnosis was diabetic peripheral neuropathy in the lower extremities that is mild in severity.  The examiner stated that although there were no significant changes since his last examination, the Veteran's symptoms "perhaps have slightly increased," as he "now he needs Gabapentin . . . to control his symptoms."  

A July 2009 VA primary care note reflects that results from the Veteran's diabetic foot examination were abnormal.  Specifically, the Veteran reported claudication at less than 100 yards, and abnormal sensation "by SW 5.07 monofilament."  It was noted that the Veteran had less sensation in the left foot and toes.  A subsequent podiatry outpatient report reflects that physical examination of the feet reflected palpable DP and PT bilaterally, and intact protective sensation with the monofilament test.  

Subsequent VA treatment records issued at the Merced CBOC, and dated from 2010 to 2012, reflect the Veteran's complaints of ongoing, and sometimes increasing, pain and numbness in his lower extremities.  Results from the August 2010 diabetic foot examinations were shown to be abnormal with signs of hypotesia on the dorsum of the toes and feet.  

In September 2012, the Veteran was afforded another VA examination, the report of which reflects mild intermittent pain, paresthesias, and numbness.  Neurologic testing revealed normal muscle strength in both lower extremities; however, reflexes were decreased in both knees, and absent in both ankles.  There was no muscle atrophy present.  The examiner assessed the Veteran's bilateral lower extremity peripheral neuropathy as mild, incomplete paralysis of the sciatic nerve.  The examiner indicated that the disability had no impact on his ability to work.  The examiner further stated that exam findings had not changed since the August 2008 examination.

In a November 2012 statement, the Veteran contended that the September 2012 VA examination report was not reflective of his "true condition."  The Veteran stated that during his examination, he reported feeling constant pain in both of his legs, the severity of which was 7/10 "at all times."  He reportedly described times when the pain "felt like a 10"-as though "lightning [was] shooting through [his] legs."

At his August 2013 Board hearing, the Veteran testified that his lower extremity peripheral neuropathies had continued to worsen "to the point to where . . . [he] can't deal with it anymore."  He stated that "it is painful, and it does affect [his] life, [his] everyday life."  The Veteran recounted that he "used to be an exercise buff" and "used to play golf" without a problem.  Now, however, he is only able to play "a couple holes" before having to ride the rest of the game in a golf cart.  See Hearing Transcript at 4.  He also stated that his condition affects his daily routine at home.  For example, when he shaves, he has to lean against the vanity "because [of] the pain, and [resultant] weakness."  He usually ends up sitting down on a high chair to shave.  Id. at 5.  The Veteran is also actively involved in his church.  When he leads devotion, he must lean against a table behind him, "otherwise [he] couldn't stand for the 15, 20 minutes that [he's] up there."  Id.  He is also frequently awakened by cramps and pains during sleep, and experiences severe leg cramping while driving - a problem that interferes with his ability to safely operate his vehicle.  He stated that even when he is a passenger it takes him time recover from the cramps, which are "really bad when [he first] get[s] out" of the car.  Id.

The remainder of the Veteran's VA treatment records reflects his complaints of pain and numbness in the lower extremities.  In October 2013, the Veteran presented for follow up treatment of the neuropathy in his feet and legs.  Results from the diabetes foot examination were shown to be abnormal.  Although the feet were normal to inspection and the DP/PT pulses were palpable, the Veteran's sensation was abnormal "by SW 5.07 monofilament" and the Veteran had very minimal sensation to touch.  The Veteran underwent another diabetic foot examination during a May 2015 primary care visit, and the findings produced were shown to be normal to inspection, with palpable DP/PT pulses, and the lower extremities were described as "sensate by SW 5.07" monofilament.  

The Board finds the Veteran's lay statements and testimony, discussed above, to be competent, credible, and probative evidence.  

After a careful review of the evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's peripheral neuropathy in the lower extremities is not warranted.  Based on the Veteran's assertions throughout his VA examinations and treatment visits, he experiences pain, numbness and a tingling sensation in his lower extremities.  Although it is clear, however, that there is numbness, pain and paresthesia in the Veteran's lower extremities, the record is absent evidence of more significant symptoms.  In this regard, the objective medical evidence of record is negative for any signs of muscle wasting or atrophy in the lower extremities, and, for the most part, his gait has not been affected, and, his motor strength was shown to be 5/5 in the lower extremities.  As noted above, the July 2005 VA examiner described the Veteran's motor strength in the lower extremities as normal, and observed no evidence of atrophy, fasciculations, involuntary movements, tremors or incoordination.  Although the knee jerks were reduced to 1+ (decreased) and the ankle jerks were absent bilaterally, the Veteran's gait was shown to be normal, and his Romberg's test was negative for abnormalities.  The August 2008 VA examiner also described the Veteran's motor strength and coordination as normal, and observed no evidence of atrophy, fasciculations, involuntary movements or tremors when evaluating the Veteran's lower extremities.  Although some of the diabetic foot evaluation findings throughout the appeal period were shown to be abnormal, none of the VA treatment providers or examiners has characterized the Veteran's disability, or symptoms attributed to his disability, as severe.  As noted above, the September 2012 VA examiner observed the presence of lower extremity pain, but all other symptoms attributed to the Veteran's peripheral neuropathy, including paresthesias and numbness, were characterized as mild.  Although the Veteran's deep tendon reflexes were decreased in the knees and absent in the ankles bilaterally, the Veteran's muscle tone has been full throughout the claims period with no findings of atrophy.  In addition, the Veteran's motor strength during flexion and extension of the knees, and dorsiflexion and plantar flexion of the ankles was 5/5 bilaterally.  Moreover, the VA examiner characterized the Veteran's disability as mild in severity at the August 2008 and September 2012 VA examinations.  

Despite this characterization, in light of the Veteran's lay assertions and hearing testimony, as well as the VA treatment records reflecting his ongoing complaints of, and treatment provided for, his peripheral neuropathy, the Board continues to find that the disability picture for the Veteran's service-connected peripheral neuropathy of the lower extremities more nearly approximates moderately severe impairment of both extremities.  A rating, however, in excess of 40 percent is not warranted at any time because the evidence does not show incomplete severe paralysis with marked muscular atrophy.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that the symptoms in his lower extremities are more severe than that reflected by the current disability ratings.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology, and has taken the Veteran's complaints into consideration when assigning a 40 percent evaluation for his claimed disabilities.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Thus, the Board finds that the current 40 percent evaluations for the Veteran's service-connected peripheral neuropathy of the lower extremities are appropriate for the entirely of the rating period.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected peripheral neuropathy of the lower extremities, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his lower extremities are manifested by pain, numbness, paresthesia and a tingling sensation.  His symptoms and the type of resulting functional impairment described by him are sensory and contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  






ORDER

Entitlement to a disability evaluation in excess of 40 percent for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to a disability evaluation in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied.  


REMAND

The Veteran contends that he is unable to obtain and maintain employment as a result of his service-connected disabilities.  In his June 2015 application for increased compensation based on unemployability, the Veteran indicated that he stopped working in 2004.  In a written affidavit dated in June 2015, the Veteran stated that he worked as a field supervisor for criminal investigators for the Office of the District Attorney (DA) for 34 years.  He noted that his occupation required him to be "out in the field" and within the general public, where he would often manage staff and actively work on assignments.  He further noted that his position involved a great deal of standing on his feet the majority of the day or driving, both of which were made difficult as a result of his service-connected disabilities.  The Veteran noted that sitting in a vehicle, and sitting and standing for long periods of time are not possible for him, and will serve to induce pain in his back and legs.  The Veteran further wrote that in order to manage his staff or to work in the field, he had to meet the physical requirements of the position, such as walking or running to and from place to place-activities he can no longer accomplish.  According to the Veteran, he spent his entire career having to battle through the pain and setbacks that his disabilities inflicted until it came to the point where he was physically unable to continue performing his work and duties to the best of his abilities.  

At the September 2012 VA examination, when asked whether the Veteran's diabetic peripheral neuropathy impacts his ability to work, the VA examiner indicated that it did not.  

During his August 2013 hearing, the Veteran testified that his service-connected disabilities began to affect his job performance as a supervisor investigator at the DA's office.  He further stated that although he had a staff of investigators, his job still required that he be on his feet a lot of times, and it simply "was just to the point where [he] didn't feel that [he] could effectively do what [he] needed to do."  According to the Veteran, after working at this position for 34 years, he no longer felt he needed to work anymore, and when he felt he could not do the job, he retired.  

Along with the Veteran's written affidavit, the Veteran's attorney also submitted a Vocational Assessment report dated in June 2015, which was prepared by a vocational specialist, W.C., after reviewing the Veteran's claims file and interviewing the Veteran by telephone.  Based on his review of the claims file, W.C. determined that the Veteran is precluded from performing all but sedentary work because of his limited ability to stand.  He further noted that the Veteran has no experience or skills that could transfer to sedentary work, and as such, only unskilled or semi-skilled work performed at the sedentary level of physical demand can be considered for him.  W.C. further reasoned that the Veteran would be precluded from performing unskilled or semiskilled work because of his need to move from one position to another.  According to W.C., "[a]nything that causes an individual to be off-task for twenty percent of the workday precludes the sedentary unskilled or semiskilled work that would otherwise be appropriate for [the Veteran]."  In reaching this assessment, W.C. relied on the August 2008 VA examination report wherein the VA examiner noted that the Veteran can stand for no longer than thirty minutes before developing cramps and numbness in his legs, and as a result, he has to change positions throughout the workday.  W.C. also took note of the July 2005 VA examination report wherein the VA examiner noted that the Veteran experiences painful sensation in both legs and a hot sensation in the left hip region.  Based on his understanding of the Veteran's education and occupational history, as well as his understanding of the physical constraints and limitations experienced by the Veteran as a result of his service-connected disabilities, W.C. determined that it is at least as likely as not that the Veteran is precluded from securing gainful employment, and has been unable to do so since he last worked in 2004.  W.C. disagreed with the VA examiner's assessment, once again referencing the July 2005 VA examination findings, and noting that the pain impacts the Veteran's ability to work because of the implied limitation on his ability to stand.  The Board notes that the vocational assessment was based on W.C.'s review of the claims file and interview with the Veteran, but not on an in-person examination.  

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  In light of this evidence, the Veteran's testimony that he could no longer perform his occupational duties, his affidavit attesting to the fact that he was physically unable to continue performing his work duties to the best of his abilities, and the June 2012 Vocational Assessment report, a remand is necessary to schedule him for a VA examination to address this matter.  The Board acknowledges that in the July 2015 correspondence, the Veteran, by way of his attorney, waived his right to further development of the record.  However, in order for the Board to have a comprehensive, complete and accurate understanding of the physical limitations and constraints resulting from the Veteran's service-connected disabilities, a VA in-person examination is necessary to determine whether the Veteran has been rendered unemployable as a result of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. Then, schedule the Veteran for a VA examination to determine the combined effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary should be performed.  

The examiner is requested to review all pertinent records associated with the paperless claims file.  The examiner should then comment on the effect of the service-connected disabilities (right lower extremity peripheral neuropathy; left lower extremity peripheral neuropathy; left calf shell fragment wound residuals; diabetes mellitus type II with erectile dysfunction; left thigh shell fragment wound residuals; left heel shell fragment wound residual scar; head shell fragment wound residuals; back shell fragment wound residuals; right arm shell fragment wound residuals ) on the Veteran's ability to engage in any type of gainful employment, including whether any form of "light duty" or "sedentary work" is possible and whether, in the examiner's opinion, any of the service-connected disabilities (namely the diabetes mellitus, and peripheral neuropathy of the lower extremities) individually or collectively, are of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected disabilities. 

3. After conducting any additional development deemed necessary, adjudicate the claim for entitlement to a TDIU.  If the benefit sought remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


